Citation Nr: 0411106	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
compensation benefits in the amount of $3,933.60.    


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served on active duty from January 1982 to December 
1989.  The appellant also has 12 years, 8 months, and 14 days of 
prior service.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2001, by the Regional Office's 
Committee on Waivers and Compromises (RO) in Winston-Salem, North 
Carolina, which denied the appellant's request for waiver of the 
recovery of an overpayment of benefits, in the calculated amount 
of $3,933.60.    

In May 2002, the appellant testified before the undersigned at a 
videoconference hearing.  A transcript of that hearing has been 
associated with the appellant's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

REMAND

Review of the record reveals that the duty to notify as provided 
by the Veterans' Claims Assistance Act of 2000 (VCAA) had not been 
fulfilled because the appellant was not notified by VA of the 
information and evidence necessary to substantiate his request for 
a waiver of the overpayment indebtedness.  

The VCAA provides that upon receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, not 
previously provided to VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is 
to specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  VCAA, 
38 U.S.C.A. § 5103(a).  Thus, this matter is remanded to the RO 
for notification under the VCAA.  

In statements dated in May 2001 and July 2001, the appellant 
raised the issue of the validity of the amount of the overpayment 
indebtedness.  In the May 2001 statement, the appellant disputed 
the amount of the overpayment indebtedness in the amount of 
$3,933.60.  The appellant indicated that he did not understand how 
this amount was computed.  The appellant stated he did not 
understand what criteria was used to arrive at this amount and 
what the difference was between the compensation and pension 
benefits.  At the hearing before the Board in May 2002, the 
appellant argued that he was awarded VA compensation effective 
from February 1998.  The appellant indicated that he was unmarried 
at that time, but he remarried in September 1998.  The appellant 
argued that the overpayment was created for only that time period.  

Review of the record reveals that the RO sent an audit of the 
appellant's account to the appellant in May 2001.  However, this 
audit was for the debt of $31,087.60.  The amount of the debt was 
subsequently adjusted to $3,933.60.  Review of the record reveals 
that the appellant did not receive an audit for the debt of 
$3,933.60.  

The Board also notes that there appears to be some confusion as to 
the amount of the overpayment indebtedness and the reason for the 
creation of the overpayment indebtedness.  The June 2001 Decision 
on Waiver of Indebtedness indicated that the appellant received 
pension-based income and the overpayment indebtedness was created 
due the appellant's failure to report increased income.  The June 
2001 Decision on Waiver of Indebtedness also stated that the 
overpayment indebtedness was in the amount of $3,933.60.  A July 
2001 letter from the VA Debt Management Center indicates that the 
overpayment indebtedness was in the amount of $31,087.00.  A 
December 2001 letter from the Debt Management Center states that 
the appellant had an "education debt" in the amount of $2,975.60.  

The United States Court of Appeals for Veterans Claims (Court) has 
held that, when the validity of a debt is challenged by an 
appellant, a threshold determination must be made on that question 
prior to a decision on a request for waiver of the indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The VA General 
Counsel has reinforced this obligation by holding that where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered.  See VAOGCPREC 6-98.  Under 38 U.S.C.A. § 7104(c) 
(West 2002), the Board is bound by the precedent opinions that are 
issued by the Office of the VA General Counsel.  Accordingly, this 
challenge as to the validity of this debt, including the validity 
of the amount of the debt, must be fully addressed before a 
determination on the appellant's request for waiver of recovery 
can be made.  

The RO did not address the issue of the validity of the debt in 
the January 2002 statement of the case.  Therefore, the matter 
should be remanded and the RO should adjudicate the issue of the 
validity of the overpayment indebtedness.  The Board finds that 
pursuant to the VCAA, the RO should provide to the appellant an 
audit of the original amount of the overpayment indebtedness.  The 
appellant should be informed of the reason for the creation of the 
indebtedness such as whether a change in dependency caused the 
overpayment of benefits, and which benefits are affected.    

Accordingly, this case is REMANDED for the following actions:
 
1.  The RO should notify the appellant of the VCAA and ensure that 
all notification and development action required by the VCAA has 
been completed. 

2.  The RO should then adjudicate the issue of whether the 
creation of the debt caused by overpayment of VA benefits in the 
calculated amount of $3,933.60 is valid.  The amount of any 
resulting debt should be re-calculated and an explanation of how 
that amount was determined should be included.

3.  If the issue of whether the debt was properly created is not 
resolved in the appellant's favor, the Committee should again 
consider the appellant's request for waiver of recovery of the 
debt.  If any benefits sought are not granted, the appellant 
should be furnished with a Supplemental Statement of the Case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





